 170DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining within the meaning of Section 9 (b) of the Act: All pro-duction and maintenance employees at the Employer's Brooklyn,New York, recording devices manufacturing plant, including ship-ping and receiving employees; but excluding office clerical and pro-fessional employees, guards, watchmen, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, dissenting in part :I dissent from the majority's decision insofar as it requires thePetitioner to submit a new showing of interest before an election willbe held.Upon the basis of the record in this case, I am convinced thatthe Petitioner has maintained its identity as a labor organization not-withstanding its change in affiliation since the petition was filed.There is nothing to suggest that the change in affiliation was not inaccord with the desires of the employees in the appropriate unit.Ac-cordingly, I would, for reasons set forth in the majority opinion inThe Great Atlant4c & Pacific Tea Company,113 NLRB 865, directthe holding of an immediate election on the basis of the showing ofinterest submitted by the Petitioner at the time it filed its petition.MEMBER BEAN took no part in the consideration of the aboveDecision and Direction of Election.Controls Company of America, Schiller Park PlantandInterna.tional Union, United Automobile,Aircraft&Agricultural Im-plement Workers of America,AFL-CIO,Petitioner.Case No.13-RC-5330. June 17,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rush F. Hall,hearing officer.The hearing officer's rulings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'1 At the hearing,International Association of Machinists,AFL-CIO, herein called IAM,intervened on the basis of a card showing of interest.1.18NLRB No. 22. CONTROLS COMPANY OF AMERICA1713.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and2 (6) and (7) of the Act.4.The Petitioner seeks to represent all production and maintenanceemployees at the Employer's Schiller Park plant, excluding themanufacturing engineers, tool designers, planning coordinators, in-dustrial engineers, estimators, time-study engineers, toolroom em-ployees, office clerical employees, and supervisors.The Employerwould exclude, and the Petitioner would include, the assembly super-visors, plating supervisors, inspection supervisors, the heading de--partment supervisor, the punch press supervisor, the raw stock super-visor, the shipping clerk, the stockroom supervisor, the receivingsupervisor, the maintenance supervisor, and timekeepers.The IAMagrees with the unit position of the Petitioner.The Employer, at its Schiller Park plant, manufactures electricaland electromechanical products. It employs approximately 450 em-ployees and operates 3 shifts.The following employees are the only-alleged supervisors in dispute.Assembly supervisors:Of the 6 assembly supervisors 4 work on theday shift under the direction of 2 general assembly foremen, and 2work on the night shift, reporting directly to the night foreman. Therecord discloses that each assembly supervisor is in charge of from'30 to 50 employees.Each performs manual work about 50 percent ofthe time, instructs production workers 25 percent of the time, andassigns work, sets up machines, and expedites work and material theremainder of the time.The direction given by the assembly super-visors is routine and repetitive in nature.They attend foremen'ssafety meetings but do not attend other supervisors' meetings andenjoy the same vacation and other employee benefits as production'workers.They are hourly paid at a higher rate than productionworkers.The record discloses that they may not hire or discharge pro-eduction workers or otherwise affect the status of other employees.However, substantial weight is given to their recommendations withrespect to hire, discharge, grievance adjustments, and discipline. Inview of the foregoing, and particularly as a finding that the assemblysupervisors are not supervisors would result in a ratio of at least 60employees for each admitted supervisor in the assembly department,we find that they are supervisors and shall exclude them.Plating supervisors :These two individuals spend 85 percent of theirtime performing manual tasks and the remainder of their timedirecting the work of subordinates.As the record shows that theseemployees have the authority to hire, discharge, and disciplinesubordinates, we shall exclude them as supervisors. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDInspection supervisors:The 3 inspection supervisors spend 85 per-cent of their time performing production work and 15 percent of theirtime directing the work of 6 inspectors.The inspection supervisorsdo not attend supervisors' meetings, are hourly paid at a rate of 15cents per hour higher than production workers and receive the sameemployee benefits as production workers.They may not hire ordischarge employees but "strong weight" would be given to theirrecommendation with respect to hiring, discharge, or adjustment ofgrievances.We find that they are supervisors and shall exclude themfrom the Unit .2The heading department supervisor:This individual spends 95percent of his time doing manual work.He directs the work of theother employees in the section the remainder of the time. The head-ing department supervisor's recommendation with respect to the hireor discharge of an employee in his department would be given "strongweight."The Employer has granted a wage increase recommended bythe heading department supervisor. In these circumstances, we shallexclude him as a supervisor.The punch press supervisor:The punch press supervisor spends 70percent of his time setting up work for production workers in his de-department.The remainder of his time is spent troubleshooting,expediting material, and assigning tasks to members of the depart-ment.The assignment of tasks consists of reading the shift listing ofjobs to be performed and assigning operators to various tasks to bedone.When a machine breaks down or a priority has been assignedto a task, the punch press supervisor selects the production workerto perform the job.The punch press supervisor is required to befamiliar with the training and skills of members of his shift and touse this knowledge in assigning them to jobs.He receives 25 percentmore salary than his subordinates.While he has no authority to hire,discharge, discipline, or adjust grievances of production workers, hisrecommendations with regard to such matters would be given "strongweight."On the basis of the foregoing, we find that this individualis a supervisor and shall exclude him from the unit.The raw stock supervisor:The raw stock supervisor delivers stockto the prefabrication department.He has three employees workingunder him and has authority to hire, discharge, and discipline them.We shall exclude him as a supervisor.The shipping clerk:This individual is responsible for shippingfinished products.He has authority to hire, discharge, and dis-cipline the three employees in his department.We shall exclude himfrom the unit.2 PeninsulaMetal ProductsCorporation,116 NLRB 452, 454. CONTROLS COMPANY OF AMERICA173The stockroom supervisor:This individual is in charge of partsassemblies and supplies.He has authority to hire and discharge theseven employees in his department.We shall also exclude him as asupervisor.Receiving supervisor:This person receives the products which cometo the plant.Although he performs manual tasks part of the time,he has authority to hire, discharge, and otherwise affect the status ofother employees in the receiving section.We shall, therefore, excludehim as a supervisor.Maintenance supervisor:This employee is in charge of a crew of 12employees who perform plant maintenance and repair.Although heperforms maintenance duties with the other members of the crew, asthe record discloses that he may hire subordinates, we shall excludehim as a supervisor.Timekeepers :These employees work in the plant where they checkon employee attendance, determine the time required to perform cer-tain tasks, and check the timecards of production workers.Althoughthey are part of the accounting department, they spend all of theirtime in the plant production areas.They perform no office clericalfunction.The employer would exclude them as guards or as con-fidential employees who have access to personnel information.Asthe record contains no evidence that these employees perform plantprotection duties, we find that they are not guards.Although theyhave access to certain payroll information, there is no showing thatthey assist or act in a confidential capacity to any person who formu-lates, determines, and effectuates policies in the field of labor relations.We therefore, find that they are not confidential employees but plantclerks and shall include them in the unit.We find that the following employees at the Employer's SchillerPark, Illinois, plant, comprise a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, including timekeepers,but excluding the manufacturing engineers, tool designers, planningcoordinators, industrial engineers, estimators, time-study engineers,toolroom employees, office clerical employees, the assembly supervisors,inspection supervisors, the heading department supervisor, the punchpress supervisor, plating supervisor, the raw stock supervisor, theshipping clerk, the stockroom supervisor, the receiving supervisor,the maintenance supervisor, and all other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]